Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 15 are allowable because the prior art fails to teach or render obvious to the claim limitation: “each respective datacenter in the plurality of datacenters, defining (i) a respective active centralized routing component of the logical router to be implemented in the respective datacenter and (ii) a respective standby centralized routing component of the logical router to be implemented in the respective datacenter, the centralized routing components for handling the data traffic between the logical network in the respective datacenter and the external networks, wherein the respective active and standby centralized routing components defined for each respective datacenter are each assigned to different edge computing devices in the respective datacenter that implement the centralized routing components; defining a distributed routing component for the logical router, wherein the distributed routing component spans the plurality of datacenters and is implemented by a plurality of host computers in each of the datacenters as well as by the edge computing devices to which the active and standby centralized routing components are assigned in each of the datacenters: defining, for each respective datacenter in the plurality of datacenters, a respective logical switch that connects the distributed routing component to the respective active and standby centralized routing components defined for the respective datacenter: defining a span variable for the distributed routing component to comprise all of the datacenters of the plurality of datacenters and defining a separate span variable for each logical switch to include only the respective datacenter for which the logical switch is defined.”
claims 10 and 21 are allowable because the prior art fails to teach or render obvious to the claim limitation: “each respective datacenter in the plurality of datacenters, defining (i) a respective active centralized routing component of the logical router to be implemented in the respective datacenter and (ii) a respective standby centralized routing component of the logical router to be implemented in the respective datacenter, the centralized routing components for handling the data traffic between the logical network in the respective datacenter and the external networks, wherein the respective active and standby centralized routing components defined for each respective datacenter are each assigned to different edge computing devices in the respective datacenter that implement the centralized routing components; when a first edge computing device implementing a first active centralized routing component in a first datacenter receives a data message from a host computer in the first datacenter, the first edge computing device executes a data message processing pipeline stage for the first active centralized routing component to route the data message and routes the data message to an external network, the first edge computing device routes the data message to a second active centralized routing component in a second datacenter based on a destination address of the data message and a routing table for the first active centralized routing component, defining a logical switch that connects the respective active and standby centralized routing components in each respective datacenter of the plurality of datacenters to the active and standby centralized routing components in each of the other datacenters of the plurality of datacenters, wherein the first edge computing device executes a data message processing pipeline stage for the logical switch based on routing the data message to the second active centralized routing component.”

Hira US 10862753 B2 in col. 5 lines 45-67 and Fig. 2 teaches zones 205 and 210. The four DCNs operate on hosts 215-218, two of which are located in the first zone 205 and two of which are located in the second zone 210. To send a packet to other DCNs in the logical network, an application sends the packet to the MFE on its DCN, which performs logical network processing and sends the packet (via the forwarding elements managed by the cloud provider, possibly using an overlay network) to the destination DCN.) Hira further teaches in col. 1 lines 60-65 When a logical network spans multiple physical locations of a public cloud (e.g., locations that the public cloud provider counts as separate for accounting and/or address assignment purposes. However, the prior art fails to teach the claim limitation cited above.

Masurekar et al. US 10333849 B2 teaches MFE treats the SR as part of the datapath, but in the case of the SR being a VM (or other data compute node) separate from the MFE, the MFE sends the packet to the SR for processing by the SR pipeline (which may include the performance of various services).  Masurekar further teaches in col. 11 lines 52-65 a single logical router (referred to as a provider logical router or PLR). And col. 23 lines 4-8 Some datacenters may have only a single PLR to which all TLRs implemented in the datacenter attach, whereas other datacenters may have numerous PLRs. However, the prior art fails to teach the claim limitation cited above.



Therefore, claims 1, 5, 7-15 and 17-23 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468